DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 5/10/2022.  Claims 1-15 are now pending.  
Allowable Subject Matter

3.	Claims 1-23 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Burkhardt et al. (EP 1462500).
Burkhardt et al. disclose a moisture cured sealant composition comprising thermoplastic hot melt resin (such as polyisobutylene (Oppanol B100), atmospheric curable resin (such as silylated polyurethane polymers based on polyether and/or polyester based polyol), polar tackifier resin (such as partially hydrogenated rosin), aliphatic tackifier resin, aromatic tackifier resin, ethylene vinyl acetate copolymer, and fillers (claims 1-3, 14, 16 and 21, [0042], Example 2).  Polar tackifier resin, aliphatic tackifier resin and aromatic tackifier resin are different tackifier resins.  Oppanol B100 has number average molecular weight of 250,000 (BASF).
	Thus, Burkhardt et al. do not teach or fairly suggest the claimed moisture curable hot melt sealant composition comprising: a silane polyurethane polymer that is free of isocyanate groups and derived from polyether; a first rosin-based tackifying agent; a second tackifying agent different from the first rosin-based tackifying agent; a first ethylene vinyl acetate copolymer; a butene component having a weight average molecular weight from 30,000 g/mole to 700,000 g/mole, the butene component being selected from the group consisting of polyisobutylene, polyisobutene, polybutene, and combinations thereof; and filler.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762